Order, entered on February 19, 1970, granting temporary alimony, child support and counsel fees, unanimously modified on the law and on the facts, by reducing temporary support and maintenance for both plaintiff and child, to the sum of $75 per week and the counsel fee to $750, and otherwise affirmed, without costs and without disbursements. In view of the husband’s earnings,' as reflected in the record, the higher awards are not warranted. Concur— Capozzoli, J. F., McGivern, Markewich, Nunez and Steuer, JJ.